UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-6056



In Re:   MONTA OLANDER JORDAN,

                                                         Petitioner.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-94-103-R)


Submitted:   February 26, 2003             Decided:   March 12, 2003


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Monta Olander Jordan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Monta Olander Jordan filed a habeas corpus petition pursuant

to 28 U.S.C. § 2241 (2000) and an application to proceed in forma

pauperis.   We conclude that a motion under 28 U.S.C. § 2255 (2000)

is an adequate and effective means for Jordan to challenge his

conviction.   See In re Jones, 226 F.3d 328, 332-34 (4th Cir. 2000).

We therefore dismiss the petition because its transfer to the

appropriate district court would not serve the interest of justice.

See 28 U.S.C. § 1631 (2000); Fed. R. App. P. 22(a).               Leave to

proceed in formal pauperis is denied.             We dispense with oral

argument    because   the   facts   and   legal   issues   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                      PETITION DISMISSED




                                     2